Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
At pages 9-10 of the Response, Applicant alleges the Oh reference fails to teach “a degradation compensator configured to… generate data based on the stress compensation weight and an aperture ratio of the pixels”. And further alleges, Oh “cannot be considered as teaching the claimed degradation compensator” because “Oh is completely silent with respect to an aperture ratio of pixels.” 
At page 11, Applicant argues “Applicant’s originally filed disclosure does not define the term ‘an aperture ratio of the pixels as merely a distance between the pixel regions’” and “the term ‘aperture ratio of the pixels’ is inconsistent with that those skilled in the art would reach.” Examiner respectfully disagrees with these assertions. 
Throughout Applicant’s specification, Applicant has described determining compensation for a degraded region based on distance between adjacent subpixels, and then providing further calculations in that determination of aperture ratio (See at least Application PG Pub, for example, [0017]-[0018] and [0037], including calculating the ratio based on “an area of the emission region of the sub-pixel or a length thereof in a predetermined direction.” (See, for example, Application PGPub at [0091], and elsewhere [0092]-[0099]). However, Examiner notes that none of this calculation language has actually been incorporated into the claim language, leaving broad room for interpretation in light of the specification. Examiner further submits the Oh reference clearly describes the relationship of a compensation determination based on the distance between pixel regions, which, as would be obvious to one of ordinary skill in the art, may be properly interpreted as determining distance from a pixel and length thereof in a predetermined direction (see Oh at least at FIGS. 6 and 8-10 and described at [0129]-
At page 11, Applicant attempts to rely on the Lu reference to bolster the definition of aperture ratio rather than relying on the Applicant’s own specification. Applicant has admitted that Applicant’s own specification describes the term “using various methodology for deriving an aperture ratio” (see Remarks at page 10, lines 4-5), none of which have been proffered for clarity or differentiating the claims from the current rejection. Thus, Examiner respectfully submits that there is no need for the Applicant to rely on the Lu reference to define a term already defined in Applicant’s specification. Thus, this argument is moot and has no bearing on the rejection. Therefore, the rejection stands as properly addressed.  
At page 12 with regard to claims 10-13, Applicant argues the combination of Oh and Lu arguing there is no persuasive reason to combine the teachings. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one of ordinary skill in the art to combine the Oh reference teachings of degradation compensation based on a regional distance between pixels with the specific methodologies of determining aperture ratios as disclosed by Lu in order to produce a balanced and uniform brightness for the display, as is understood in the art. Therefore, Examiner respectfully submits the rejection stands as properly addressed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2017/0345377 A1 (hereinafter “Oh”). 
Regarding claim 9, Oh discloses a display device (See at least FIG. 3 generally illustrating display device generally described at [0034] and [0045]-[0048]), comprising: 
a display panel (see at least FIG. 3 display panel 100 described at [0047]) comprising a plurality of pixels (see at least FIG. 3 with pixels p as described at [0047]) each having a plurality of sub-pixels (see at least FIG. 3 with pixels p commonly known in the art that pixels have subpixels); 
a degradation compensator (see at least FIG. 1 (14), FIG. 3 and compensation module 500 described at [0047] and [0053]- [0055], further discussed at FIG. 6 and at [0088]-[0089]) configured to generate a stress compensation weight by accumulating image data (see at least FIG. 3 and 6 describing 500 taking image data DATA used in producing compensation data Cdata’ as describing the DATA received by constant generation unit 520 at least at [0123]-[0125] which is used by the compensation data correction unit 540 as described at [0126]), and generate compensation data based on the stress compensation weight and an aperture ratio of the pixels (see Oh FIG. 6 describing production of first and second compensation gains G1 and G2 at [0150]-[0151] using the output of 510 and 520, of which the output of 520 is dependent on a distance between pixel regions described at least at [0129]-[0132] (noting applicant’s aperture ratio is calculated based on a distance between pixels at pg pub [0017] and [0019])); and 
a panel driver configured to drive the display panel based on image data applied with the compensation data (See Oh at least FIG. 3 and timing control unit 400 described at [0046] producing DATA’ at [0051]), 
wherein the panel driver is configured to output a data voltage of different magnitudes for the same image data to the display panel according to the aperture ratio (determining compensation based on distances between pixels in a region as disclosed at least at FIGS. 9 and 10 and further at least at [0129]-[0137]). 
However, Oh fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Oh because Oh expressly teaches combining elements from various embodiments (see Oh at least at [0171]-[0172]).


Regarding claim 14, Oh discloses the display device of claim 9 (see above), wherein: at least one of the sub-pixels comprises an emission region (see Oh at least FIG. 9 described at least at [0117]-[0119]); and the aperture ratio is determined by a length in a first direction of the emission region (see Oh at least FIG. 10 illustrating R1 and R2 as described at least at [0129]-[0132]). 

Regarding claim 15, Oh discloses the display device of claim 14 (see above), wherein: the at least one of the sub-pixels comprises a pixel defining layer and a first electrode (See Oh at least FIG. 4 and the emission region corresponds to a portion of the first electrode exposed by the pixel defining layer ((see Oh at least FIG. 9 described at least at [0117]-[0119]). 

Regarding claim 16, Oh discloses the display device of claim 9 (see above), wherein: at least one of the sub-pixels comprises a pixel defining layer and a first electrode (See Oh at least FIG. 4 with PDC and electrode as known in the art); and the aperture ratio is determined based on an area of the first electrode exposed by the pixel defining layer (see Oh at least FIG. 9 described at least at [0117]-[0119]). 

Regarding claim 17, Oh discloses the display device of claim 9 (see above), wherein when the aperture ratio is greater than a predetermined reference aperture ratio (see Oh at least FIGS. 9-11 and [0149]-[0151]), a compensated data voltage corresponding to the image data is less than the data voltage before aperture ratio compensation (it would be obvious to one of ordinary skill that the adjusted voltage would be compensated in proportion to the calculated distance as disclosed at least at Oh FIGS. 9-11 and [0151]-[0157]). 

Regarding claim 18, Oh discloses the display device of claim 9 (see above), wherein when the aperture ratio is greater than a predetermined reference aperture ratio (see Oh at least FIGS. 9-11 and [0149]-[0151]), a current flowing the display panel by a compensated data voltage corresponding to the image data is greater than a current flowing the display panel by the data voltage before aperture ratio compensation (it would be obvious to one of ordinary skill that the adjusted current would be compensated in proportion to the calculated distance as disclosed at least at Oh FIGS. 9-11 and [0151]-[0157]). 

Regarding claim 19, Oh discloses the display device of claim 9 (see above), wherein when the aperture ratio is greater than a predetermined reference aperture ratio (see Oh at least FIGS. 9-11 and [0149]-[0151]), a luminance of the display panel by a compensated data voltage corresponding to the image data is greater than a luminance of the display panel due to the data voltage before aperture ratio compensation (it would be obvious to one of ordinary skill that the adjusted luminance would be compensated based on the calculated distance as disclosed at least at Oh [0151]-[0157]). 

Regarding claim 20, Oh discloses the display device of claim 9 (see above), wherein when the aperture ratio is less than a predetermined reference aperture ratio (see Oh at least FIGS. 9-11 and [0149]-[0151]), a compensated data voltage corresponding to the image data is greater than the data voltage before aperture ratio compensation (see Oh at least FIG. 11 describing compensation values applied in S4 and described at [0159]-[1063]; it would be obvious to one of ordinary skill that the adjusted voltage would be compensated based on the calculated distance as disclosed at least at Oh [0151]-[0157])). 

Regarding claim 21, Oh discloses the display device of claim 9 (see above), wherein when the aperture ratio is less than a predetermined reference aperture ratio (see Oh at least FIGS. 9-11 and [0149]-[0151]), a current flowing the display panel by a compensated data voltage corresponding to the image data is less than a current flowing the display panel due to the data voltage before aperture ratio compensation (it would be obvious to one of ordinary skill that the adjusted current would be compensated based on the calculated distance as disclosed at least at Oh [0151]-[0157]). 

Regarding claim 22, Oh discloses the display device of claim 9 (see above), wherein when the aperture ratio is less than a predetermined reference aperture ratio (see Oh at least FIGS. 9-11 and [0149]-[0151]), a luminance of the display panel by a compensated data voltage corresponding to the image data is lower than a luminance of the display panel by the data voltage before aperture ratio compensation (it would be obvious to one of ordinary skill that the adjusted luminance would be compensated based on the calculated distance as disclosed at Oh at least at [0151]-[0157]). 

Regarding claim 23, Oh discloses the display device of claim 9 (see above), wherein the magnitude of an absolute value of the data voltage increases as the aperture ratio increases for the same image data (see Oh at least FIGS. 9-11 and [0149]-[0153]). 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2017/0345377 A1 (hereinafter “Oh”) in view of Lu et al., US 2019/0163006 A1 (hereinafter “Lu”)
Regarding claim 10, Oh discloses the display device of claim 9 (see above) 
However, Oh does not explicitly disclose wherein the sub-pixels comprise a first sub-pixel having a first side and a second sub-pixel having a second side facing the first side of the first sub-pixel; and the aperture ratio is determined by a distance between the first side and the second side. 
In the same field of endeavor, Lu discloses wherein the sub-pixels comprise a first sub-pixel having a first side and a second sub-pixel having a second side facing the first side of the first sub-pixel (see at least FIGS. 2 and 3 illustrating a width x between two adjacent pixels as described at least at [0033]-[0034]); and the aperture ratio is determined by a distance between the first side and the second side (See at least FIGS 6-8 using the dimensions of the width x in the aperture ratio calculation as described at least at [0060]-[0062]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display driving device of Oh to incorporate the aperture ratio calculations as disclosed by Lu because the references are within the same field of endeavor, namely, display panels with devices. The motivation to combine these references would have been to improve display quality through balanced and uniformed brightness (see Lu at least at [0040]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 11, Oh in view of Lu discloses the display device of claim 10 (See above), wherein: the sub-pixels further comprise a pixel defining layer disposed between the first side of the first sub-pixel and the second side of the second sub-pixel (See Lu at least FIG. 4 illustrating an area range disposed around pixels as described at least at [0037]-[0039]); and the aperture ratio is a width of the pixel defining layer (see Lu at least FIG. 4 with [0037] describing using the area to determine aperture ratio therein).

Regarding claim 12, Oh in view of Lu discloses the display device of claim 10 (see above), wherein the first sub-pixel and the second subpixel are configured to emit light of the same color (see Lu at least FIG. 10 and [0066]-[0067] illustrating adjacent pixels might be of the same color as would be obvious to one of ordinary skill in the art to produce commonly known visual effects of the display.

13, Oh in view of Lu discloses the display device of claim 10 (see above), wherein the first sub-pixel and the second subpixel are configured to emit light of different colors (see Lu at least FIG. 10 and [0066]-[0067] illustrating adjacent pixels).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARVESH J NADKARNI/Examiner, Art Unit 2623       

	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623